Exhibit 10.(d)(ii)

BECTON, DICKINSON AND COMPANY

1996 DIRECTORS' DEFERRAL PLAN

Adopted As Of November 1, 1996
And Amended and Restated As of December 31, 2007

--------------------------------------------------------------------------------




ARTICLE I

Definitions

1.1      "Accrued Pension" means the U.S. dollar amount of the
actuarially-determined present value of the accrued and unpaid past service
pension benefits under the Directors' Nonqualified Pension Arrangements of a
Director acting as such at and as of June 30, 1996, as calculated by Kwasha
Lipton as of the Termination Date, taking into account the Director's age and
years and months of past service and such other assumptions as shall be
reasonable and uniformly applied to all Directors.   1.2      "Additional
Deferral Election" means the election by a participant under Section 3.6(b) to
further defer the date payment otherwise would be made (or begin to be made)
from a participant's Deferred Account.   1.3      "Annual Share Amount" means
the number of shares of Common Stock (which is set as of the date hereof at 400
shares) that the Board, from time to time, may agree to credit to Deferred Stock
Accounts as compensation to continuing Directors.   1.4      "Board" means the
Board of Directors of the Company.   1.5      "Change-of-Form Election" means
the election by a participant under Section 3.6(a) to change the form of
distribution from any of his or her Deferred Accounts.   1.6      "Code" means
the Internal Revenue Code of 1986, as amended, or any successor statute.  
1.7      "Committee" means the Committee on Directors of the Board, or such
other committee as may be designated by the Board to be responsible for
administering the Plan.   1.8      "Common Stock" means the common stock ($1.00
par value) of the Company, including any shares into which it may be split,
subdivided or combined.   1.9      "Company" means Becton, Dickinson and
Company, and any successor thereto.   1.10      "Conversion Election" means the
election by a participant under Section 3.5(a) to convert some or all of his or
her Deferred Retainer Account balance, Deferred Fees Account balance and/or
Deferred Dividends Account balance from a cash balance into a Deferred Stock
Account balance.  

2

--------------------------------------------------------------------------------




1.11      "Deferral Election" means a Deferred Pension Election, Restricted
Stock Election, Deferred Dividends Election, Deferred Retainer Election,
Deferred Fees Election and/or a form-of-distribution election under Section
3.4(e).   1.12      "Deferred Account" means the participant's Deferred Pension
Account, Deferred Dividends Account, Deferred Retainer Account, Deferred Fees
Account, Deferred Cash Account and/or Deferred Stock Account.   1.13     
"Deferred Cash Account" means the bookkeeping account established under Section
3.5(b) on behalf of a participant, and includes any Interest Return credited
thereto pursuant to Section 3.7(a).   1.14      "Deferred Dividends" means the
amount of cash dividends on his or her Restricted Stock that a participant has
elected to defer until a later year pursuant to an election under Section 3.2
(c).   1.15      "Deferred Dividends Account" means the bookkeeping account
established under Section 3.2(c) on behalf of a participant, and includes any
Interest Return credited thereto pursuant to Section 3.7(a).   1.16     
"Deferred Dividends Election" means the election by a participant under Section
3.2(c) to defer until a later year receipt of some or all of the dividends
payable in the following year on his or her Restricted Stock.   1.17     
"Deferred Fees" means the amount of a participant's fees (other than the
participant’s annual Board retainer fees) that such participant has elected to
defer until a later year pursuant to an election under Section 3.3(a).  
1.18      "Deferred Fees Account" means the bookkeeping account established
under Section 3.3 on behalf of a participant, and includes any Interest Return
credited thereto pursuant to Section 3.7(a).   1.19      "Deferred Fees
Election" means the election by a participant under Section 3.3 to defer until a
later year receipt of some or all of his or her fees (other than annual Board
retainer).   1.20      "Deferred Pension" means the amount of a participant's
Accrued Pension that such participant has elected to defer until a later year
pursuant to an election under Section 3.1.   1.21      "Deferred Pension
Account" means the bookkeeping Account established under Section 3.1 on behalf
of a participant, and includes any Interest Return credited thereto pursuant to
Section 3.7(a).   1.22      "Deferred Pension Election" means the election by a
participant under Section 3.1 to defer until a later year receipt of some or all
of his or her Accrued Pension.  

3

--------------------------------------------------------------------------------




1.23      "Deferred Retainer" means the amount of a participant's annual Board
retainer fees that such participant has elected to defer until a later year
pursuant to an election under Section 3.3(a).   1.24      "Deferred Retainer
Account" means the bookkeeping account established under Section 3.3 on behalf
of a participant, and includes any Interest Return credited thereto pursuant to
Section 3.7(a).   1.25      "Deferred Retainer Election" means the election by a
participant under Section 3.3(a) to defer until a later year receipt of some or
all of his or her annual Board retainer.   1.26      "Deferred Stock Account"
means the bookkeeping account established under Sections 3.2, 3.4 and/or 3.5 on
behalf of a participant and includes, in addition to amounts stated in those
Sections, all Dividend Reinvestment Returns credited thereto pursuant to Section
3.7(b).   1.27      "Deferred Stock Election" means the election by a
participant under Section 3.4(a) and/or (c) to have his or her Deferred Pension,
Deferred Dividends, Deferred Retainer and/or Deferred Fees credited in the form
of Common Stock to the participant's Deferred Stock Account.   1.28     
"Director" means a member of the Board.   1.29      "Directors' Nonqualified
Pension Arrangements" means the unfunded pension benefits payable to Directors
pursuant to resolutions of the Board dated November 24, 1981 and March 28, 1995.
  1.30      "Directors' Stock Trust" means the Becton, Dickinson and Company
1996 Directors' Deferral Trust established as of November 15, 1996 between the
Company and Wachovia Bank of North Carolina, N.A.   1.31      "Dividend
Reinvestment Return" means the amounts which are credited to each participant's
Deferred Stock Account pursuant to Section 3.7(b) to reflect dividends declared
and paid by the Company on its Common Stock.   1.32      "Effective Date" means
the effective date of the Plan set forth in Section 5.4.   1.33      "ERISA"
means the Employee Retirement Income Security Act of 1974, as amended, or any
successor statute.   1.34      "Interest Return" means the amounts which are
credited from time to time to each participant's Deferred Pension Account,
Deferred Dividends Account, Deferred Retainer Account, Deferred Fees Account
and/or Deferred Cash Account pursuant to Section 3.7(a).  

4

--------------------------------------------------------------------------------




1.35      “Investment Election” means the participant’s election to have
deferred amounts credited with hypothetical earnings credits (or losses) that
track the investment performance of the Investment Options in accordance with
Article III.   1.36      “Investment Options” means those hypothetical targeted
investment options, other than Common Stock, designated by the Committee as
measurements of the rate of return to be credited to (or charged against)
amounts deferred to participants’ accounts other than their Deferred Stock
Accounts.   1.37      "NYSE" means The New York Stock Exchange.   1.38     
"Payment Date" means the last day of January, April, July or October of each
calendar year on which the Directors are paid their compensation for the
immediately preceding three (3) month period.   1.39      "Plan" means the
Becton, Dickinson and Company 1996 Directors' Deferral Plan as from time to time
in effect.   1.40      "Restricted Stock" means the shares of Common Stock
issued to a Director, and bearing restrictions, pursuant to the Company's 1994
Restricted Stock Plan for Non-Employee Directors.   1.41      "Restricted Stock
Election" means the election by a participant under Section 3.2(a) to surrender
some or all of his or her shares of Restricted Stock to the Company and to have
an equal number of shares of Common Stock credited to the participant's Deferred
Stock Account.   1.42      "Shareholders' Meeting" means the regular annual
meeting of the shareholders of the Company.   1.43      "Termination Date" means
December 1, 1996, the date as of which the Directors' Nonqualified Pension
Arrangements will have been effectively terminated.  

5

--------------------------------------------------------------------------------




ARTICLE II

Participation

2.1      Participation     (a)      Participation in the Plan shall be limited
to an individual who, as at the Effective Date of the Plan and/or any subsequent
first day of any calendar quarter, is a Director.     (b)      The Committee
may, consistent with Company policy:       (i)      designate as ineligible
particular individuals or groups of individuals who otherwise would be eligible
under Section 2.1(a); or       (ii)      designate as eligible particular
individuals or groups of individuals who otherwise would be ineligible under
Section 2.1(a).  

ARTICLE III

Deferral Elections, Accounts and Distributions

3.1      Deferred Pension Election     (a)      Any participant, who has an
Accrued Pension as of the Termination Date, may make a single one-time election,
on or before December 5, 1996 in writing and on a form to be furnished by the
Committee, to convert 25%, 50%, 75% or 100% of his or her Accrued Pension into a
Deferred Pension Account under the Plan. Upon making a Deferred Pension
Election, a new Deferred Pension Account will be established in the
participant's name and will be credited, on or about December 20, 1996, with the
amount of his or her Accrued Pension so converted.     (b)      Once made, a
Deferred Pension Election cannot be changed or revoked except as provided
herein.     (c)      A Deferred Pension Election shall defer the starting date
for the payment of the designated amount of the participant's Accrued Pension,
and any Interest Return credited thereon pursuant to Section 3.7, until the
earliest of the participant's retirement, permanent and total disability, death
or involuntary termination.  

6

--------------------------------------------------------------------------------




  (d)      In the event of any such Deferred Pension Election, the form of
payment of any distribution (i.e., in a lump sum or in five or in ten
approximately equal annual installments) and the starting date of such
distribution (i.e., as soon as practicable following the event triggering the
distribution or January 31st of the calendar year immediately following such
event) shall be elected at the same time. In the event that any distribution is
elected to be paid in five or ten approximately equal annual installments, the
participant also may elect, at the time of the Deferred Pension Election, to
have the form of distribution, automatically and without further action on his
or her part, converted to a lump sum payment in accordance with Section 3.8(b)
in the event of such participant's death or permanent and total disability
occurring prior to the expiration of the complete period of deferral. Except as
herein provided, such form-of-payment election shall not be changed or revoked.
  3.2      Restricted Stock Elections and Deferred Dividends Elections    
(a)      Any participant, who owns Restricted Stock as of the Effective Date,
may make a single one-time election, on or before December 5, 1996 and on a form
to be furnished by the Committee, to surrender to the Company 25%, 50%, 75% or
100% of his or her shares of Restricted Stock. Upon making such Restricted Stock
Election, a new Deferred Stock Account will be established in the participant's
name to which will be credited, on or about December 20, 1996, a number of
shares of Common Stock equal to the number so surrendered.     (b)      A
participant who makes a Restricted Stock Election will defer the receipt of any
balance in the participant's Deferred Stock Account, including any Dividend
Reinvestment Return credited thereto pursuant to Section 3.7(b), until the
earliest of the participant's (i) permanent and total disability, (ii) death and
(iii) the later of (1) the date on which such shares of Restricted Stock
otherwise would have vested, (2) January 2, 1998, and (3) the date of any
retirement or other termination of service.     (c)      Any participant, who
owns Restricted Stock from time to time, also can elect, on or before December
31 of any calendar year, to defer 25%, 50%, 75% or 100% of the cash dividends
otherwise payable on his or her Restricted Stock for the next succeeding
calendar year. Such Deferred Dividends will be credited to the participant's
Deferred Dividend Account as of each date on which cash dividends are otherwise
paid on the Common Stock.     (d)      A participant who makes a Deferred
Dividends Election may defer the payment of any Deferred Dividends, and any
Interest Return credited thereon pursuant to Section 3.7(a), until (i) the
earliest of the participant's  

7

--------------------------------------------------------------------------------




  retirement, permanent and total disability, death or involuntary termination
or (ii) a fixed date which is no earlier than three full calendar years after
the calendar year during which the Deferred Dividends otherwise were payable and
no later than ten years after the earliest date specified in (i), provided,
however, that all distributions under Section 3.8(b) must be paid in full no
later than ten years after the earliest of the participant's retirement,
permanent and total disability, death or involuntary termination.     (e)     
Once made, neither a Restricted Stock Election nor a Deferred Dividends Election
can be changed or revoked except as provided herein.     (f)      In the event
of any such Restricted Stock Election or Deferred Dividends Election, the form
of payment of any distribution (i.e., in a lump sum or in five or in ten
approximately equal annual installments) and the starting date of such
distribution (i.e., as soon as practicable following the event causing the
distribution or January 31st of the calendar year immediately following such
event) shall be elected at the same time. In the event that any distribution is
elected to be paid in five or ten approximately equal annual installments, the
participant also may elect, at the time of the Restricted Stock Election or
Deferred Dividends Election, to have the form of distribution, automatically and
without further action on his or her part, converted to a lump sum payment in
accordance with Section 3.8(b) in the event of such participant's death or
permanent and total disability occurring prior to the expiration of the complete
period of deferral. Except as herein provided, such form-of-payment election
shall not be changed or revoked.   3.3      Deferred Retainer Elections and
Deferred Fees Elections     (a)      With respect to an individual who is
eligible to participate in this Plan in accordance with Section 2.1, elections
of Deferred Retainer and/or Deferred Fees shall be made in writing on forms to
be furnished by the Committee. A Deferred Retainer Election and/or a Deferred
Fees Election shall apply only to the Director's annual retainer or fees, as the
case may be, for the particular calendar year specified in the election. A
participant may elect to defer from 1% of his or her annual retainer to 100% of
that retainer (in increments of 1%) and/or 1% or 100% of his or her other fees
(in increments of 1%).     (b)      A Deferred Retainer Election and/or Deferred
Fees Election with respect to payments for a particular calendar year (i) must
be made on or before the December 31 preceding such calendar year or, in the
case of a newly- elected Director, within thirty (30) days following the date on
which he or she becomes a member of the Board, and (ii) once made, cannot be
changed or revoked except as provided herein. Such Deferred Retainer  

8

--------------------------------------------------------------------------------




    shall be credited to the participant's Deferred Retainer Account (or, if
none, to a new such account established in the participant's name) and his or
her Deferred Fees shall be credited to the participant's Deferred Fees Account
(or, if none, to a new such account established in the participant's name) as of
each quarterly Payment Date. Revocation of any Deferred Retainer Election or
Deferred Fees Election during a calendar year shall only affect future payments
and shall reduce the participant's deferral percentage to zero for the remainder
of that calendar year. Notice of revocation must be filed with the Committee by
the fifteenth day of the month before the beginning of the next three-month
period ending on a Payment Date. Such revocation shall not affect any balances
credited to the participant's Deferred Retainer Account or Deferred Fees
Account, as the case may be, before the effective date of the revocation of the
election.     (c)      A participant who makes a Deferred Retainer Election or a
Deferred Fees Election may defer the payment of any retainer and/or fees, and
any Interest Return credited thereon pursuant to Section 3.7(a), until (i) the
earliest of the participant's retirement, permanent and total disability, death
or involuntary termination or (ii) a fixed date which is no earlier than three
full calendar years after the calendar year during which the Deferred Retainer
or Deferred Fees otherwise were payable and no later than ten years after the
earliest date specified in (i), provided, however, that all distributions under
Section 3.8(b) must be paid in full no later than ten years after the earliest
of the participant's retirement, permanent and total disability, death or
involuntary termination.     (d)      In the event of any such Deferred Retainer
Election or Deferred Fees Election, the form of payment of any distribution
(i.e., in a lump sum or in five or ten approximately equal annual installments)
and the starting date of such distribution (i.e., as soon as practicable
following the event causing the distribution or January 31st of the calendar
year immediately following such event) shall be elected at the same time. In the
event that any distribution is elected to be paid in five or ten approximately
equal annual installments, the participant also may elect, at the time of the
Deferred Retainer Election and/or Deferred Fees Election, to have the form of
distribution, automatically and without any further action on his or her part,
converted to a lump sum payment in accordance with Section 3.8(b) in the event
of such participant's death or permanent and total disability occurring prior to
the expiration of the complete period of deferral. Except as herein provided,
such form-of-payment election shall not be changed or revoked.  

9

--------------------------------------------------------------------------------




3.4      Deferred Stock Elections     (a)      Instead of being credited to the
participant's Deferred Pension Account, each participant who makes a Deferred
Pension Election also may elect to have 25%, 50%, 75% or 100% of the amount
otherwise creditable to his or her Deferred Pension Account instead credited in
the form of Common Stock to a new Deferred Stock Account established in the
participant's name.     (b)      When a Deferred Stock Election is made in
connection with a Deferred Pension Election, the participant's Deferred Stock
Account will be credited on or about December 20, 1996, with the number of
shares of Common Stock (rounded to the nearest one-one hundredth of a share)
determined by dividing the amount of the participant's Accrued Pension with
respect to which the Deferred Stock Election applies, by the average price paid
by the Trustee of the Directors' Stock Trust for shares of Common Stock with
respect to such date or, if the Trustee shall not purchase shares of Common
Stock equal to the number of shares of Common Stock creditable to all
participants' Deferred Stock Accounts on such date, then, to the extent of such
shortfall, such price shall be the average of the high and low NYSE market price
for the Common Stock on such date and the portion of the participant's Deferred
Pension Account balance used in such calculation shall be proportionate to such
shortfall amount. At the same time, the participant's Deferred Pension Account
will be debited by the amount so credited to the participant's new Deferred
Stock Account.     (c)      Instead of being credited to the participant's
Deferred Dividends Account, Deferred Retainer Account or Deferred Fees Account,
each participant also may elect to have 25%, 50%, 75% or 100% of his or her
Deferred Dividends, Deferred Retainer and/or Deferred Fees credited in the form
of Common Stock to the participant's Deferred Stock Account. Except as provided
in Section 3.5, an election to have Deferred Dividends, Deferred Retainer or
Deferred Fees credited to the participant's Deferred Stock Account must be made
concurrently with the Deferred Dividends Election, Deferred Retainer Election or
Deferred Fees Election, as the case may be.     (d)      A participant's
Deferred Stock Account will be credited:       i)      regularly, as of each
date on which dividends are paid on the Common Stock, with the number of shares
of Common Stock (rounded to the nearest one-one hundredth of a share) determined
by dividing the portion of the participant's Deferred Dividends for such
dividend payment date subject to the Deferred Stock Election by the average
price paid by the Trustee of the Director's Stock  

10

--------------------------------------------------------------------------------




    Trust for shares of Common Stock with respect to such dividend payment date
or, if the Trustee shall not at such time purchase any shares of Common Stock,
then the price shall be the average of the high and low NYSE market price for
the Common Stock on such date;       ii)      quarterly, as of each Payment
Date, with the number of shares of Common Stock (rounded to the nearest one-one
hundredth of a share) determined by dividing the portion of the participant's
Deferred Retainer and/or Deferred Fees accumulated during the preceding fiscal
quarter and which are subject to the Deferred Stock Election by the average
price paid by the Trustee of the Director's Stock Trust for shares of Common
Stock with respect to such Payment Date or, if the Trustee shall not at such
time purchase any shares of Common Stock, then the price shall be the average of
the high and low NYSE market price for the Common Stock on such date; and      
iii)      annually, as of the day after the Shareholders' Meeting with the
Annual Share Amount, if, after such meetings the participant was elected or
continued to serve as a Director of the Company.     (e)      Each participant
who has a Deferred Stock Account shall receive distributions from such Account
attributable to his or her Annual Share Amounts, and any Dividend Reinvestment
Return credited thereon pursuant to Section 3.7(b), upon the earliest of the
participant's retirement, permanent and total disability, death or involuntary
termination. Such participant, within thirty (30) days after his or her Deferred
Stock Account is credited with an Annual Share Amount, shall elect the form of
payment of any such distribution (i.e., in a lump sum or in five or in ten
approximately equal annual installments) and the starting date of such
distribution (i.e., as soon as practicable following the event triggering the
distribution or January 31st of the calendar year immediately following such
event).       In the event that any distribution is elected to be paid in five
or ten approximately equal annual installments, the participant also may elect,
at the time of the initial form-of-distribution election, to have the form of
distribution, automatically and without further action on his or her part,
converted to a lump sum payment in accordance with Section 3.8(b) in the event
of such participant's death or permanent and total disability occurring prior to
the expiration of the complete period of deferral. Except as herein provided,
such form-of-distribution election shall not be changed or revoked.     (f)     
In the event of any merger, consolidation, reorganization, recapitalization,
stock dividend (including without limitation, stock dividends consisting of  

11

--------------------------------------------------------------------------------




    securities other than the shares of Common Stock), distribution (other than
regular cash dividends), stock split, reverse stock split, separation, spin-off,
split-off or other distribution of stock or property of the Company, or other
change in the corporate structure or capitalization, there shall be appropriate
adjustment made by the Board in the number and kind of shares (rounded to the
nearest one-one hundredth of a share) or other property that shall be credited
in the aggregate and to individual participants' deferred stock accounts under
the Plan, so that the participants' Deferred Stock Accounts reflect the same
equity percentage interest in the Company after the transaction as was the case
before such transaction, and so that each share of Common Stock credited to a
participant's Deferred Stock Account before a transaction accrues the same
benefits after the transaction as does each share of Common Stock outstanding
before such transaction.     (g)      If at least a majority of the Company's
stock is sold or exchanged by its Shareholders pursuant to an integrated plan
for cash or property (including Stock of another corporation) or if
substantially all of the assets of the Company are disposed of and, as a
consequence thereof, cash or property is distributed to the Company's
shareholders, each participant's Deferred Stock Account will, to the extent not
already so credited under Section 3.7(b), be (i) credited with the amount of
cash or property receivable by a Company shareholder directly holding the same
number of shares of Common Stock as is credited to such participant's Deferred
Stock Account and (ii) debited by that number of shares of Common Stock
surrendered by such equivalent Company shareholder.     (h)      Each
participant who has a Deferred Stock Account also shall be entitled to provide
directions to the Committee to cause the Committee to similarly direct the
Trustee of the Trust to vote, on any matter presented for a vote to the
shareholders of the Company, that number of shares of Common Stock held by the
Trust equivalent to the number of shares of Common Stock credited to the
participant's Deferred Stock Account. The Committee shall arrange for
distribution to all participants in a timely manner of all communications
directed generally to the shareholders of the Company as to which their votes
are solicited.     (i)      Pursuant to the Policy Statement on Insider Trading
and Securities Transactions, as the same may be amended (the “Policy”), there
are time periods (each, a “blackout period”) during which time participants may
not effect transactions, directly or indirectly, in Company equity securities.
Under the Policy, the Company’s Corporate Secretary may also impose additional
blackout periods with respect to some or all participants. Participants whose
ability to effect transactions is prohibited during such blackout periods also
will be prohibited during such periods from making any Conversion Election,
Deferred Stock Election or Investment Election that increases or decreases the
amount credited to the participant’s Deferred Stock Account. The Committee, at
the direction of  

12

--------------------------------------------------------------------------------




  the Company’s Corporate Secretary, shall adopt and implement procedures to
ensure that the provisions of this subsection are carried out.   3.5     
Conversion Elections     (a)      Any individual who has a Deferred Dividends
Account, Deferred Fees Account, Deferred Retainer Account and/or a Deferred Cash
Account may make an additional election, to convert any whole percentage of the
participant's deferred account balance as of the date of such election from a
cash balance into a Common Stock balance which would be credited to his or her
Deferred Stock Account (or, if none, to a new such account established in the
participant's name).     (b)      When a Conversion Election is made, the
participant's Deferred Stock Account will be credited, on or about January 2nd
of the year following the election, with the number of shares of Common Stock
(rounded to the nearest one-one hundredth of a share) determined by dividing the
balance in the participant's Deferred Dividends Account, Deferred Retainer
Account, Deferred Fees Account, and/or Deferred Cash Account by the average
price paid by the Trustee of the Directors' Stock Trust for shares of Common
Stock with respect to such date, or, if the Trustee shall not purchase shares of
Common Stock equal to the number of shares of Common Stock creditable to all
participants' Deferred Stock Accounts on such date, then, to the extent of such
shortfall, such price shall be the average of the high and low NYSE market price
for the Common Stock on such date and the portion of the participant's Deferred
Dividends Account balance, Deferred Retainer Account balance, Deferred Fees
Account balance and/or Deferred Cash Account balance used in such calculation
shall be proportionate to such shortfall amount. At the same time, the
participant's Deferred Dividends Account, Deferred Retainer Account, Deferred
Fees Account and/or Deferred Cash Account, as the case may be, will be debited
by an amount equal to the amount so credited to the participant's Deferred Stock
Account.   3.6      Change-of-Form Elections and Additional Deferral Elections  
  (a)      Any participant, who has made a Deferral Election, may make an
additional election to change the form of distribution of the balance in any of
his or her Deferred Accounts to one of the three acceptable forms of
distributions under Section 3.8(b). Only one Change-of-Form Election may be made
by any participant with respect to the balance in any Deferred Account
attributable to any individual Deferred Election during any three (3) calendar
years; provided, however, that no such Change-of- Form Election will be
effective with respect to any balance in any participant's Deferred Account,
unless made in connection with the  

13

--------------------------------------------------------------------------------




    establishment of the Deferred Account, until such balance has been in such
Deferred Account for at least two (2) calendar years.     (b)      Any
participant who has made a Restricted Stock Election, Deferred Dividends
Election, Deferred Retainer Election or Deferred Fees Election may make an
additional election to further postpone the initial starting date for
distributions of the balance in his or her Deferred Dividends Account, Deferred
Retainer Account, Deferred Fees Account or Deferred Stock Account (to the extent
attributable to a Deferred Stock Election or Conversion Election with respect to
a Restricted Stock Election, Deferred Dividends Election, Deferred Retainer
Election and/or Deferred Fees Election) to a date no earlier than three full
calendar years thereafter and no later than the latest date that would have been
permitted under Sections 3.2(d) or 3.3(c), as the case may be, for the initial
Deferral Election; provided, however, that only one such Additional Deferral
Election may be made with respect to the balance in any Deferred Account
attributable to any individual Deferral Election.   3.7      Investment Return
on Deferred Accounts     (a)      If a participant does not make an Investment
Election as provided below, the Committee shall credit the balance of each
participant's Deferred Pension Account, Deferred Dividends Account, Deferred
Retainer Account, Deferred Fees Account and Deferred Cash Account during the
calendar year with an Interest Return equal to interest thereon. Such balances
shall include all Interest Returns previously credited to the account. The
Interest Return to be credited for each calendar year shall be calculated by
multiplying the average daily balance in each such Deferred Account by the
Moody's Seasoned Aaa Corporate Bond Rate in effect on the first business day of
September of the previous calendar year, as published in the weekly Federal
Reserve Statistical Release (Publication H.15). Notwithstanding the foregoing,
at the time the participant makes a Deferral Election (other than a Restricted
Stock Election or a form of distribution election), the participant may make an
Investment Election and select Investment Options with respect to the amounts
credited to those accounts. If a participant makes an Investment Election,
additional hypothetical bookkeeping amounts shall be credited to (or deducted
from) the participant’s Deferred Pension Account, Deferred Dividends Account,
Deferred Retainer Account, Deferred Fees Account or Deferred Cash Account to
reflect the earnings (or losses) that would have been experienced had the
deferred amounts been invested in the Investment Options selected by the
participant as targeted rates of return, net of all fees and expenses otherwise
associated with the Investment Options. The Committee may add or delete
Investment Options, on a prospective basis, by notifying all participants whose
accounts are hypothetically invested in such Investment Options, in  

14

--------------------------------------------------------------------------------




    advance, and soliciting elections to transfer deferred amounts so that they
track investments in other Investment Options then available. Investment
Elections will continue in effect until changed by the participant. A
participant may change a prior Investment Election on a monthly basis, in such
manner as approved by the Committee.     (b)      Each time the Company declares
a dividend on its Common Stock, each participant's Deferred Stock Account will
be credited with a Dividend Reinvestment Return equal to that number of shares
of Common Stock (rounded to the nearest one-one hundredth of a share) determined
by dividing (i) the amount that would have been paid (or the fair market value
thereof, if the dividend is not paid in cash) to the participant on the total
number of shares of Common Stock credited to the participant's Deferred Stock
Account had that number of shares of Common Stock been held by such participant
by (ii) the average price paid by the Trustee of the Stock Trust for shares of
Common Stock with respect to the dividend payment date or, if the Trustee shall
not at such time purchase any shares of Common Stock , then the price shall be
the average of the high and low NYSE market price for the Common Stock on such
date.     (c)      Within 60 days following the end of each calendar year, the
Committee shall furnish each participant with a statement of account which shall
set forth the balance in each of the individual's Deferred Accounts as of the
end of such calendar year, inclusive of cumulative Interest Return and/or
Dividend Reinvestment Return.   3.8      Distributions     (a)      Upon
occurrence of an event specified in the participant's Deferral Election, as
modified by any Change-of-Form Election, the amount of a participant's Deferred
Pension Account, Deferred Dividends Account, Deferred Retainer Account, Deferred
Fees Account and/or Deferred Cash Account shall be paid in cash and the amount
of a participant's Deferred Stock Account shall, except as otherwise provided in
Section 3.4(g) or 3.9 or to the extent the Company is otherwise, in the
reasonable judgment of the Committee, precluded from doing so, be paid in shares
of Common Stock (with any fractional share interest therein paid in cash to the
extent of the then fair market value thereof), in each case to the participant
or his or her beneficiary, as applicable. Such payment(s) shall be from the
general assets of the Company (including the Directors' Stock Trust) in
accordance with this Section 3.8.     (b)      Unless other arrangements are
specified by the Committee on a uniform and nondiscriminatory basis, deferred
amounts shall be paid in the form of (i) a lump sum payment, (ii) in five
approximately equal annual installments or (iii) in ten approximately equal
annual installments, as  

15

--------------------------------------------------------------------------------




        elected by the participant at the time of his or her Deferral Election
and as modified by any applicable subsequent Change-of-Form Election; provided,
however, that payments shall be made only in a single lump sum if payment
commences due to termination for cause. Such payments shall be made (or begin to
be made) as soon as practicable following the occurrence of the event making
payment necessary or, if so elected in the Deferral Election, on the January
31st of the calendar year immediately following such event.     (c)      In case
of an unforeseeable emergency, a participant may request the Committee, on a
form to be provided by the Committee, that payment be made earlier than the date
to which it was deferred; provided, however, that no such acceleration of the
distribution date(s) shall apply to that portion of the balance(s) in the
participant's Deferred Accounts either attributable to Annual Share Amounts, and
any Dividend Reinvestment Return credited thereon pursuant to Section 3.7(b), or
to a Deferred Pension Election, and any Interest Return or Dividend Reinvestment
Return credited thereon pursuant to Section 3.7.       For purposes of this
Section 3.8(c), an "unforeseeable emergency" shall be limited to a severe
financial hardship to the participant resulting from a sudden and unexpected
illness or accident of the participant or of a dependent (as defined in section
152(a) of the Code) of the participant, loss of the participant's property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the participant. The
circumstances that will constitute an unforeseeable emergency will depend upon
the facts of each case, but, in any case, payment may not be made to the extent
that such hardship is or may be relieved: (i) through reimbursement or
compensation by available insurance or otherwise, (ii) by liquidation of the
participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by cessation of deferrals under
the Plan.       The Committee shall consider any requests for payment under this
Section 3.8(c) on a uniform and nondiscriminatory basis and in accordance with
the standards of interpretation described in section 457 of the Code and the
regulations thereunder.     (d)      The Company shall deduct from all payments
under the Plan federal, State and local income and employment taxes, as required
by applicable law. No participant or beneficiary shall be entitled to receive
any distribution of shares of Common Stock credited to a participant's Deferred
Stock Account until the Company has received full payment of such withholding
obligations in cash.  

16

--------------------------------------------------------------------------------




3.9      General Provisions     (a)      The Company shall make no provision for
the funding of any Deferred Accounts payable hereunder that (i) would cause the
Plan to be a funded plan for purposes of section 404(a)(5) of the Code or (ii)
would cause the Plan to be other than an "unfunded and unsecured promise to pay
money or other property in the future" under Treasury Regulations § 1.83-3(e);
and, except to the extent specified in the Directors' Stock Trust following a
"change of control" (as defined in the Directors' Stock Trust) of the Company,
the Company shall have no obligation to make any arrangement for the
accumulation of funds to pay any amounts under this Plan. Subject to the
restrictions of the preceding sentence and in Section 3.9(c), the Company, in
its sole discretion, may establish one or more grantor trusts described in
Treasury Regulations § 1.677(a)-1(d) to accumulate funds and/or shares of Common
Stock to pay amounts under this Plan, provided that the assets of such trust(s)
shall be required to be used to satisfy the claims of the Company's general
creditors in the event of the Company's bankruptcy or insolvency.     (b)     
In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any Deferred
Account, such reserve shall not under any circumstances be deemed to be an asset
of this Plan but, at all times, shall remain a part of the general assets of the
Company, subject to claims of the Company's creditors.     (c)      A person
entitled to any amount under this Plan shall be a general unsecured creditor of
the Company with respect to such amount. Furthermore, a person entitled to a
payment or distribution with respect to a Deferred Account, shall have a claim
upon the Company only to the extent of the balance(s) in his or her Deferred
Accounts.     (d)      The participant's beneficiary under this Plan with
respect to the balance(s) in his or her Deferred Accounts shall be the person
designated to receive benefits on account of the participant's death on a form
provided by the Committee.     (e)      All commissions, fees and expenses that
may be incurred in operating the Plan and any related trust(s) established in
accordance with Section 3.9(a) (including the Directors' Stock Trust) will be
paid by the Company.     (f)      Notwithstanding any other provision of this
Plan: (i) elections under this Plan may only be made by participants while they
are directors of the Company; (ii) no Conversion Election, Change-of-Form
Election or Additional Deferral Election shall be effective if made within six
(6) months prior to the earlier of (1) the date of the participant's scheduled  

17

--------------------------------------------------------------------------------




    retirement or (2) the date the participant voluntarily terminates service on
the Board; (iii) no Change-of-Form Election or Additional Deferral Election
shall be effective with respect to any balance in any Deferred Account that is
scheduled to be paid (or to begin to be paid) within six (6) months after the
date of such election; and (iv) distributions otherwise payable to a participant
in the form of Common Stock shall be delayed and/or instead paid in cash in an
amount equal to the fair market value thereof if such payment in Common Stock
would violate any federal or State securities laws (including Section 16(b) of
the Securities Exchange Act of 1934, as amended) and/or rules and regulations
promulgated thereunder.       3.10

Non-Assignability

Participants, their legal representatives and their beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the participants
or of their beneficiaries.

ARTICLE IV

Administration

4.1      Plan Administrator     Subject to the express provisions of the Plan,
the Committee shall have the exclusive right to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it and to make
all other determinations necessary or advisable for the administration of the
Plan. The decisions, actions and records of the Committee shall be conclusive
and binding upon the Company and all persons having or claiming to have any
right or interest in or under the Plan.     The Committee may delegate to such
officers, employees or departments of the Company such authority, duties, and
responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan.  

18

--------------------------------------------------------------------------------




ARTICLE V

Amendment, Termination and Effective Date

5.1      Amendment of the Plan     Subject to the provisions of Section 5.3, the
Plan may be wholly or partially amended or otherwise modified at any time by
written action of the Board of Directors.   5.2      Termination of the Plan    
Subject to the provisions of Section 5.3, the Plan may be terminated at any time
by written action of the Board of Directors.   5.3      No Impairment of
Benefits     Notwithstanding the provisions of Sections 5.1 and 5.2, no
amendment to or termination of the Plan shall impair any rights to benefits
which have accrued hereunder.   5.4      Effective Date     The Plan is
effective as of November 1, 1996.  

19

--------------------------------------------------------------------------------




APPENDIX A

EXTENDED DEFERRAL OF EQUITY BASED COMPENSATION INCLUDING

RESTRICTED STOCK UNITS

Effective November 21, 2006, the following provisions apply to a participant’s
ability to defer distribution of Equity-Based Compensation:

A.1 Definitions. The following definitions apply to this Appendix A. Any defined
term not defined in this Section A.1 will have the same meaning provided under
Article I of the Plan.         (a)      “Deferred Equity-Based Compensation
Account” means the bookkeeping account established as a sub-account of the
Deferred Stock Account on behalf of a participant who makes an Equity-Based
Compensation Deferral Election pursuant to Section A.2.     (b)     
“Equity-Based Compensation Plan” means the Becton, Dickinson and Company 2004
Employee and Director Equity-Based Compensation Plan.     (c)      “Equity-Based
Compensation Deferral Election” means the election by a participant under
Section A.2 to defer all or a portion of the participant’s Equity- Based
Compensation.     (d)      “Equity-Based Compensation” means restricted stock
units and other stock-based awards granted under the Equity-Based Compensation
Plan, and does not include any such awards that qualify as vested stock,
restricted stock, stock option awards, or stock appreciation rights.   A.2     
  Equity-Based Compensation Deferral Election.     (a)      Each participant may
make an Equity-Based Compensation Deferral Election to defer the initial
starting date the Equity-Based Compensation is otherwise distributable to the
participant or change an existing Equity-Based Compensation Deferral Election.
Any Equity-Based Compensation Deferral Election that changes the time of
distribution of a participant’s Equity-Based Compensation: 1) must delay receipt
of such distribution for at least 5 (five) years but not more than 10 (ten)
years beyond the original distribution date; 2) must be made at least 12 months
before the original distribution date; and 3) will not be effective until 12
months after the new election. Notwithstanding the foregoing, and in accordance
with Code Section 409A and any guidance issued thereunder: (I) a participant may
make an Equity-Based Compensation Deferral Election that changes the time and
manner of payment of Equity-Based Compensation subject to Code Section 409A and
deferred on or before December 31, 2006 at any time on or before December 31,
2006, provided that the election (1) is for Equity-Based  

20

--------------------------------------------------------------------------------




        Compensation not otherwise distributable in 2006, and (2) does not cause
an amount to be distributed to a participant in 2006; and (II) a participant may
make an Equity-Based Compensation Deferral Election that changes the time and
manner of payment of Equity-Based Compensation subject to Code Section 409A and
deferred on or before December 31, 2007 at any time on or before December 31,
2007, provided that if any such election is made during the calendar year ending
on December 31, 2007, the election (1) is for Equity-Based Compensation not
otherwise distributable in 2007, and (2) does not cause an amount to be
distributed to a participant in 2007. A participant may make an Equity-Based
Compensation Deferral Election for any percentage of the participant’s Equity-
Based Compensation that is a multiple of 10%. Once made, an Equity-Based
Compensation Deferral Election cannot be changed or revoked except as provided
herein.     (b)      The Committee shall provide the participant with the
appropriate election forms with which a participant may make an Equity-Based
Compensation Deferral Election. All Equity-Based Compensation Deferral Elections
(including any modifications of prior Equity-Based Compensation Deferral
Elections otherwise permitted under the Plan) may be made in accordance with
written, electronic or telephonic procedures prescribed by the Committee.    
(c)      Equity-Based Compensation that is deferred pursuant to an Equity-Based
Compensation Deferral Election will be transferred to the Deferred Equity-Based
Compensation Account, and credited with dividend equivalent rights as follows:
each time the Company declares a dividend on its Common Stock, each
participant's Deferred Equity-Based Compensation Account will be credited with a
Dividend Reinvestment Return equal to that number of shares of Common Stock
(rounded to the nearest one-one hundredth of a share) determined by dividing (i)
the amount that would have been paid (or the fair market value thereof, if the
dividend is not paid in cash) to the participant on the total number of shares
of Common Stock credited to the participant's Deferred Equity-Based Compensation
Account had that number of shares of Common Stock been held by such participant
by (ii) the average price paid by the Trustee of the Stock Trust for shares of
Common Stock with respect to the dividend payment date or, if the Trustee shall
not at such time purchase any shares of Common Stock, then the price shall be
the average of the high and low NYSE market price for the Common Stock on such
date.  

21

--------------------------------------------------------------------------------




A.3        Diversification of Equity-Based Compensation Upon Termination of
Service     (a)      On and after the date the participant separates from
service on the Board, and before the occurrence of the event specified in the
terms of the participant’s Equity-Based Compensation Deferral Election form,
amounts in the participant's Deferred Equity-Based Compensation Account shall,
except as otherwise provided in the Plan or to the extent the Company is
otherwise, in the reasonable judgment of the Committee, precluded from doing so,
be transferred to the participant’s Deferred Stock Account and administered in
accordance with the Plan provisions governing the Deferred Stock Account.  
A.4        Distributions of Equity-Based Compensation     (a)      Upon the
occurrence of an event specified in the terms of the participant’s Equity- Based
Compensation Deferral Election form, the Equity-Based Compensation in a
participant’s Deferred Stock Account shall be paid in accordance with the Plan
provisions governing the distribution of the Deferred Stock Account, in each
case to the participant or his or her beneficiary, as applicable; and the
Equity-Based Compensation in a participant’s Deferred Cash Account, if any,
shall be paid in the same manner as provided in Section 3.8(a) for the Deferred
Cash Account, in each case to the participant or his or her beneficiary, as
applicable.     (b)      Deferred amounts shall be distributed (or begin to be
distributed) as soon as practicable following the occurrence of the event making
distribution necessary, but in no event later than the fifteenth day of the
third month following the end of the calendar year in which such distribution
event occurs.  

22

--------------------------------------------------------------------------------